DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.       	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to multi-well microplate cell culturing devices, classified in class 422, subclass 552.  
Claim 9, drawn to a method of improving cell culturing, classified in class 436, subclass 177.
The inventions are distinct, each from the other because of the following reasons:   
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the microplate y devices, as claimed, can be used to practice materially different processes, for example, as sample storage or as crystallizers.  
During a telephonic interview with Mr. SIMOES conducted on 09/03/2021, a provisional election was made without traverse to prosecute the invention of the apparatus claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Accordingly, claim 9 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.   
.   Formal Matters

3.	Referring to claim 1, the components listed as part of the claimed device are not separated by commas or semicolons [although properly applied in claim 4], which appears to be an error. Also, the last component of the listing [‘a plurality of wells’] should be introduced with conjunction ‘and’ [see claim 4]. 
	In claim 4, proper indentations for each of the multiple components, is lacking.  
	Referring to claims 5-7, it is advised to remove phrases, ‘see figures…)’ from the claim language. Additionally, in claim 5, it is recommended to replace the ‘plurality of (2-4) individual baffles’ with ‘plurality of two to four individual baffles’. Also, in claim 2, ‘poluolefin’ is assumed to be spelled as ‘polyolefin’.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language how the ‘plurality of wells’ recited in line 6, must be structurally inter-related with the wells of line 1. It is also unclear whether or not the recitation of the ‘microplate fermenter’ implies that the claimed device must include a microplate. Furthermore, the claim does not set forth any structural inter-relationships between the four ‘sides’, the ‘top end’ and the ‘bottom [end?]’. Additionally, in the last paragraph, ‘the bottom end’ lacks antecedent basis. Note that consistent terminology may help to improve the clarity of the claim language. 
Also, note that, in light of the specification, the ‘outer’ and ‘inner’ walls have been interpreted as being the outer (7) and inner (6) surface, respectively,  of the same side  wall (5) of each well. As to the ‘theoretical center’ of the outer wall, this recitation is indefinite in the given context. Throughout this examination, it is assumed that a central longitudinal axis of each well is actually meant. The same considerations apply to the second independent claim 4. 
	In claim 2, the combination of a broader term, ‘polyolefin’ with a narrower term, polyethylene’, does not clearly set forth the bounds of the patent protection sought. Also, referring to the recitations, ‘polypropylene/polysulfone’ and ‘ABS/polycarbonate’, it is unclear whether or not two-component blends are intended. 
	In claim 3, it is unclear from the claim language what structural features of the fermenter must be defined by the recited method of making. 
	In claim 5, ‘the conical tip ½-3/4’ is unclear. 
	In claim 6, it is not clear how the ‘approximate middle’ must be inter-related with the ‘point of termination’, as well as with the ‘theoretical center’ of claim 1, the ‘approximate middle’ lacking antecedent basis. 
	In claim 7, it is not clear what is meant by the ‘radial diameter’. 
	 
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Robbins [US 5916526]. 
	With respect to claims 1, 3, 4 and 5, Robbins disclose microplate device comprising, as shown in Figures 1-33, four side walls, top and bottom ends and a plurality of cylindrical wells 12 each having two to four baffles 14 [see additionally Figures 5-6] which protrude from inner wall at the bottom end toward a theoretical center of the vertical cylindrical outer wall terminating in a conical tip 24, where the microplate device can be made by injection molding [see Col.7, line 22]. 
	Referring to claim 2, the device can be made of polyolefin [see Col.7, line 23]. 

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 6-8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Robbins. 
Although Robbins does not teach the baffles to taper as recited in claim 6, and to have sizes as recited in claim 7, baffles of various shapes [including the tapering ones] and sizes are commonly employed in the art, and it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Robbins by having employed baffles of various shapes and sizes [including those recited], if needed, in order to optimize fluid flow, depending on particular goals of testing. It would have been also obvious, with respect to claim 8, to have varied the capacity of the wells within a wide range of values [including the range recited], to diversify the tests to be performed. 
Conclusion

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798